Dismissed and Memorandum Opinion filed April 3, 2008







Dismissed
and Memorandum Opinion filed April 3, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00100-CV
____________
 
LEONARD M. MCCOLLUM, Appellant
 
V.
 
AMIN NOOR, ET AL; YOSEPY M. NOOR, INDIVIDUALLY,
MOHAMMAD R. NASSIRIVANAKI, INDIVIDUALLY, AND MARK J. TORMEY, TRUSTEE, AND
INDIVIDUALLY, Appellees
 

 
On Appeal from the
61st District Court
Harris County,
Texas
Trial Court Cause
No. 2005-01217
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 28, 2005.  On March 19, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum Opinion filed April
3, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.